In this case the appellant has filed a motion for rehearing in which the correctness of the court's opinion as to the sufficiency of the information is attacked on the ground that the exceptions in the Act defining the offense are not negatived, and in said motion we are cited to the case of Salter v. State,44 Tex. Crim. 591, and the contention is earnestly made that the opinion herein is in conflict with the decision of that case. Our opinion is, however, that there is no conflict in the two cases. Counsel, as we think, seems to have overlooked a fact touching the law considered in the Salter case. By reference to the Acts of the Twenty-seventh Legislature, chapter 12, page 12, it will be seen that section 8 of that Act defines the offense for which Salter was prosecuted. That section is as follows: "From and after the passage of this amendment it shall be unlawful for any person to practice medicine, surgery or obstetrics in *Page 227 
this State except: First, all those who were practicing medicine in Texas prior to January 1, 1885. Second, all those who began the practice of medicine in this State after the above date who have complied with the laws of this State regulating the practice of medicine in force prior to the passage of this Act; provided, that those who had diplomas recorded since January, 1891, shall present to the State Board of Medical Examiners herein provided for satisfactory evidence that their diplomas were issued by bona fide medical colleges of respectable standing, receive a certificate from said boards, which shall be recorded as herein provided for, and provided that no fees shall be required for the issuing of such certificates. Third, all persons who shall hereafter receive certificates from the Board of Medical Examiners of this State, as above provided for, and who shall also in all other respects have complied with the provisions of this Act. Fourth, and provided, that all persons who may change their residence to the State of Texas, on filing a true copy of a license granted by the Board of Medical Examiners of another State or territory, certified by the affidavits of the president and secretary of said board, with satisfactory proof of the genuineness of the same, and showing that the standard of requirements of the medical laws of said State or territory and that adopted by said Board of Medical Examiners are equal to that provided for in this Act; and who, on payment of the usual fee of fifteen dollars, may be registered and receive a license from the Board of Medical Examiners of Texas to practice in this State. Fifth, and provided further, that all persons who desire to hereafter begin the practice of midwifery in this State, and charge for their services, shall make application to the medical examining boards, said application to be accompanied with the fee of five dollars as herein provided, and when the said medical examining boards may admit to examination such applicant, and after passing a satisfactory examination in this special branch, will be granted a license to practice midwifery in the State of Texas; provided, this shall not apply to those who do not follow midwifery as a profession, and who do not advertise themselves as midwives, or hold themselves out to the public as practicing the profession of midwifery."
The holding in the Salter case, supra, is directly in line with the statement in the original opinion, to the effect that "it is only necessary to negative exceptions where they are contained in the enacting clause which defines the offense." We think this may be stated to be the rule of pleading on this question: "Where an offense is created by statute and there is an exception in the enacting clause, the indictment must negative the exception." Duke v. State, 42 Tex.Crim. Rep.; Young v. State, 42 Tex. 462
[42 Tex. 462]; Summerlin v. State, 3 Texas Crim. App., 444; Rice v. State, 37 Tex.Crim. Rep..
This is placed on the ground that such exceptions are essentially descriptive of the offense. In the case at bar the matters relied on are purely defensive and are contained in a different section of the law *Page 228 
than that which defines the offense. Some of the authorities have gone to the extent of holding that although negative averments may be in the enacting clause, still if they are not essentially descriptive of the offense, they need not be set out in the indictment. Mosely v. State, 18 Texas Crim. App., 311; Hodges v. State, 44 Tex.Crim. Rep.; Wilkerson v. State,44 Tex. Crim. 455; Osborne v. State, 42 Tex.Crim. Rep., 72 S.W. Rep., 592; Hankins v. State, 72 S.W. Rep., 191.
The other matters raised in the motion were thoroughly considered on the original appeal, and need not be further noticed.
Believing that the disposition made of the case is correct, the motion for rehearing will be refused.
Overruled.
McCord, Judge, not sitting.